     Case 5:20-cr-01315 Document 376
                                 384 Filed on 04/28/21
                                              05/10/21 in TXSD Page 3
                                                                    1 of 3
                                                                         1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                UNITED STATES DISTRICT COURT                                 May 10, 2021
                                 SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk

                                      LAREDO DIVISION

UNITED STATES OF AMERICA                            §
                                                    § CRIMINAL DOCKET 5:20-CR-1315-05
      versus                                        §
                                                    §  JUDGE MARINA MARMOLEJO
DAVID BELL                                          §

     ORDER ON UNOPPOSED MOTION TO AMEND CONDITIONS OF RELEASE

        Bell’s unopposed motion to amend the conditions of his pretrial release is:



                                                Granted.

        Bell can move to Southhaven in the Northern District of Mississippi and will be supervised

by the Pretrial Services Office in that district.

        Bell is also permitted to travel for work between his new residence in the Northern District

of Mississippi and Kansas City.

        All other conditions of his release remain in effect.



                                                Denied.




        Signed on __________
                    May 10 _____, 2021.




                                                       _________________________
                                                       _________
                                                              _____________
                                                                         _ ______
                                                                                _____
                                                                                 ___
                                                       Marina
                                                       Maarina Garcia Marmolejo
                                                                      M rmolejo
                                                                      Ma
                                                       United States District Judge
